Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10, 14-27, 29-30 are pending.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/17/2021 has been entered.
Allowable Subject Matter
Claims 1-10, 14-27, 29-30 are allowed (renumbered claims 1-26, respectively).
The following is an examiner’s statement of reasons for allowance: Prior art teaches of SCS cross-carrier scheduling as well as determining a maximum number of DCI (See Huawei). In addition, prior art teaches of utilizing a first and second SCS of a first and second cell to determine the number of DCIs (See Oppo), subcarrier spacing based on SCS (See Bae), and determining QCL based on SCS spacing & maximum number of DCI (See Wang). However, prior art does not specifically disclose, nor would 
	“generate a control channel having a first subcarrier spacing (SCS) in at least one slot of a first cell, wherein the control channel includes a plurality of downlink control information (DCI) for one or more second cells, wherein the one or more second cells have one or more second SCSs, and wherein, to generate the control channel, the at least one processor is configured to: 
	transmit  the plurality of DCI to one or more user equipments (UEs) within the at least one slot of the first cell, wherein the plurality of DCI for the one or more second cells is less than or equal to a maximum number of DCI for the one or more second cells, and wherein the maximum number of DCI is based at least in part on a the first SCS  of the control channel of the first cell and a second SCS of the one or more second SCSs of the one or more second cells”, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bae et al. (US# 2021/0307039), Wang et al. (US# 2020/0374060).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.